MEMORANDUM **
Jose Ramirez-Medina appeals from the 12-month sentence imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez-Medina contends that the district court erred at sentencing by improperly relying upon factors not included in 18 U.S.C. § 3583(e), and that the resulting sentence is unreasonable. We conclude that the district court did not err, see United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007), and that the sentence is substantively reasonable, see United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
Ramirez-Medina next contends that his sentence violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because the sentence was not supported by facts alleged in an indictment or proven to a jury beyond a reasonable doubt. This contention fails. See United States v. Huertar-Pimental, 445 F.3d 1220, 1221 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.